Title: From George Washington to William Heath, 29 January 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Janry 29 1781
                        
                        I have just been favored with yours of yesterday together with the Enclosures, for which I am much obliged to
                            you, & shall take further Notice of the affair in the Orders of tomorrow. With great esteem I am Dear Sir Your
                            Very Hble Servt
                        
                            Go: Washington
                        
                    